*518Order affirmed, with costs, in the following memorandum: Appellants’ contention that the modification by the Appellate Division improperly derogates powers within the exclusive province of the State Labor Relations Board is without merit. That order simply recognizes the employees ’ right under section 705 (subd. 3) of the Labor Law to question the union’s status upon the expiration of the certification period. At that time, the board may exercise its exclusive jurisdiction over representation questions (see Long Is. Coll. Hosp. v. Catherwood, 23 N Y 2d 20, 36) to determine whether or not the contract shall be deemed a bar to another election during the term of the contract.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.